DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0213926 A1 to Vaidyanathan.
As to claim 1, Vaidyanathan discloses a computer implemented method for adapting a neurofeedback treatment, comprising: 
receiving at least one patient brain state parameter indicative of a current brain state of a patient for application of a neurofeedback treatment (see [0147]-[0149] – sense electrodes detect brain states); 
correlating the at least one patient brain state parameter with a set of neurofeedback treatments from a plurality of neurofeedback treatments stored in a dataset (see [0143] – “A plurality of therapy programs 74 may be ordered (e.g., ranked), for example, based on any one or more factors, such as, but not limited to, the efficacy of therapy delivery (e.g., as indicated by patient input or based on a sensed physiological parameter of patient 12), a severity of side effects from therapy delivery according to the therapy programs, electrical efficiency of the therapy programs (e.g., defined by the amount power source 72 is drained during the generation and delivery of therapy according to a particular therapy program), and a size of a therapeutic window, which may be the difference in amplitude of the electrical stimulation signal between beneficial therapeutic effects and non-beneficial side-effects.”) ; 
calculating a plurality of effectiveness parameters, each representing an effectiveness of a respective neurofeedback treatment from the set of neurofeedback treatments and specifically calculated for the patient, by: 
	performing a plurality of iterations during a neurofeedback session with said patient, for selection of an effective neurofeedback treatment from members of the set of neurofeedback treatments, each iteration comprising (see [0061] –“In some examples, the processor may repeat the process of modifying a therapy program and determining the efficacy of the modified therapy program for a predetermined number of iterations, such as one, two, three, four or more. If, after the predetermined number of iterations, the modified therapy program does not result in efficacious therapy delivery, e.g., as indicated by the presence of the biomarker in a sensed bioelectrical brain signal, the processor may generate the notification.”): 
	selecting one neurofeedback treatment from the set of neurofeedback treatments, wherein in each iteration another neurofeedback treatment is selected (see [0143] –“In some examples, memory 62 of IMD 16 or a memory of another device stores a plurality of therapy programs in a predetermined order, and processor 60 may modify at least one therapy parameter value (138) by at least selecting the next therapy program in the order (ranked after the currently implemented therapy program).”); 
	administering the one neurofeedback treatment to the patient (see [0143], above);  
	calculating an effectiveness parameter associated with the one neurofeedback treatment administered to the patient during said neurofeedback session, wherein the effectiveness parameter is calculated based on measurements of electrical activity of the brain outputted by at least one sensor sensing the head of the patient, the effectiveness parameter is calculated over a time duration of each appearance event of a target signal denoting a desired goal of the neurofeedback session ([0143] – “…ordered (e.g., ranked), for example, based on any one or more factors, such as, but not limited to, the efficacy of therapy delivery (e.g., as indicated by patient input or based on a sensed physiological parameter of patient 12), a severity of side effects from therapy delivery according to the therapy programs, electrical efficiency of the therapy programs (e.g., defined by the amount power source 72 is drained during the generation and delivery of therapy according to a particular therapy program), and a size of a therapeutic window, which may be the difference in amplitude of the electrical stimulation signal between beneficial therapeutic effects and non-beneficial side-effects.”); 
	designating the effective neurofeedback treatment from the set of neurofeedback treatments according to the calculated plurality of effectiveness parameters calculated along the plurality of iterations of said neurofeedback session with said patient (see [0144] and US 7,239,926 B2 to Goetz at col 3, ln 4-19 – optimal therapies are selected after iterative evaluation); and 
administering the designated effective neurofeedback treatment to the patient (see [0144] and Goetz, above).  

As to claim 14, Vaidyanathan further discloses administering an evaluation to obtain a first score for the patient at the current brain state of a patient, administering the evaluation to obtain a second score for the patient after the effective neurofeedback treatment is selected, and comparing the first and second scores (see [0143]).  
As to claim 15, Vaidyanathan further discloses removing the effective neurofeedback treatment from use in the iterating when the comparison of the first and second scores is not statistically significant (see [0143]-[0146] and Fig 4 of Goetz).  
As to claim 16, Vaidyanathan further discloses wherein the at least one patient brain state parameter is selected from the group consisting of: memory improvement, attention improvement (see [0024]).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan in view of US 2005/0043774 A1 to Devlin et al. (“Devlin”).
As to claim 2, Vaidyanathan fails to teach that the effectiveness parameter is calculated as the sum of the time duration of each respective appearance event of a value calculated for the target signal pattern determined based on output of measurements of electrical activity of the brain.
In a relevant area, Devlin teaches that the effectiveness parameter is calculated as the sum of the time duration of each respective appearance event of a value calculated for the target signal pattern determined based on output of measurements of electrical activity of the brain (i.e., Features may also quantify the presence or absence of a specific condition over a time period, or the degree to which a specific condition is met over a specific time period [0078 – wherein the degree to which a condition is met of a period of time can be a summation of the time duration of each appearance event]])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adapting a neurofeedback treatment of Vaidyanathan to have the effectiveness parameter be calculated as the sum of the time duration of each respective appearance event of a value calculated for the target signal pattern determined 
As to claim 3, Vaidyanathan further discloses wherein the time duration of each respective appearance event of the value is determined based on a threshold requirement represent a local maximum of the target signal pattern or a local minimum of the target signal pattern (see [0040]-[0041] – brain markers may be indicative of local maxima of local field potentials).  
As to claim 5, Vaidyanathan further discloses wherein the value calculated for the target signal pattern determined based on output of measurements of electrical activity of the brain comprises a power value of each appearance event of a target type of brain activity calculated from electroencephalogram (EEG) signals (see [0043]).  
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Vaidyanathan.
As to claim 13, Vaidyanathan does not specify the duration of iterative treatment and thus does not disclose wherein during each iterating, each one neurofeedback treatment is administered for an approximately equal range of time.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaidyanathan to where each one neurofeedback treatment is administered for an approximately equal range of time as the neurofeedback treatment in order to properly determine the effectiveness of each therapy by equally comparing the effectiveness of each therapy.
Claims 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Vaidyanathan of Adachi (US 20130296732 A1 ).
As to claim 6, Vaidyanathan fails to teach administering the designated effective neurofeedback treatment to the patient for a predefined range of time longer than the range of time of administration of each respective neurofeedback treatment.
In a relevant area, Adachi teaches administering the designated effective neurofeedback treatment to the patient is conducted for a predefined range of time longer than the range of time of administration of each respective neurofeedback treatment (i.e., In Case 2, the next auditory stimulation is presented as soon as the predetermined time range elapses from a timing of luminance change, and thus Case 2 requires a shorter evaluation time than does Case 1 [0111]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adapting a neurofeedback treatment of Vaidyanathan to include administering the selected effective neurofeedback treatment to the patient for a predefined range of time longer than the range of time of administration of each respective neurofeedback treatment in order to more efficiently determine the most effective neurofeedback treatment.not have one type of neurofeedback treatment influence another type of neurofeedback treatment.
In regards to claim 8, Vaidyanathan fails to teach administering the another selected effective neurofeedback treatment to the patient for another predefined range of time longer than the predefined range of time of administration of the previous effective neurofeedback treatment.
Adachi teaches administering the another selected effective neurofeedback treatment to the patient for another predefined range of time longer than the predefined range of time of administration of the previous effective neurofeedback treatment (i.e., In Case 2, the next auditory stimulation is presented as soon as the predetermined time range elapses from a timing of luminance change, and thus Case 2 requires a shorter evaluation time than does Case 1 [0111]).
.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan in view of Crowder (US 20130172774 A1).
As to claim 9, Vaidyanathan fails to teach associating each member of the set of neurofeedback treatments with a plurality of treatment parameters each representing a different value for a requirement target, wherein a calculation based on output of at least one sensor measuring electrical activity of the brain of the patient is compared to the value of the requirement target.
In a relevant area, Crowder teaches associating each member of the set of neurofeedback treatments with a plurality of treatment parameters (i.e., one or more parameters of any of multiple therapies [0039]) each representing a different value for a requirement target (i.e., a goal or objective of an electrical stimulation therapy [0220]), wherein a calculation based on output of at least one sensor measuring electrical activity of the brain of the patient is compared to the value of the requirement target (i.e., an evaluation is undertaken of the pros and cons of particular electrical stimulation parameters or parameter values for the therapy relative to the goal 0220])

Regarding claim 10, Vaidyanathan teaches a sound is modulated according to the comparison of the calculation based on the output of the at least one sensor to the value of the requirement target ([0087]).
Regarding claim 11, Vaidyanathan further teaches selecting comprises selecting one neurofeedback treatment from the set of neurofeedback treatments and an associated set of treatment parameters selected from the plurality of treatment parameters, and calculating, based on said measurements of said electrical activity of the brain, the effectiveness parameter associated with the set of treatment parameters (see [0143]).  
Regarding claim 12 Vaidyanathan discloses that iterating comprises iterating the combination of neurofeedback treatments and the plurality of treatment parameters ([0143]-[0146]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Vaidyanathan in view of John (US 6066163 A).
Regarding claim 15, Vaidyanathan does not teach removing the effective neurofeedback treatment from use in the iterating when the comparison of the first and second scores is not statistically significant.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adapting a neurofeedback treatment of Vaidyanathan to remove the effective neurofeedback treatment from use in the iterating when the comparison of the first and second scores is not statistically significant as taught by John in order to remove a neurofeedback treatment that is no longer efficacious and to continue the iterations with better resulting neurofeedback treatments or modified neurofeedback treatments.
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Vaidyanathan in view of Firlik (US 20100016753 A1).
	As to claim 17, Vaidyanathan fails to disclose wherein when the at least one patient brain state parameter comprises memory improvement, the set of neurofeedback treatments comprise at least one of: absolute power value of the Alpha frequency measured at a selected electrode, relative power of the Alpha frequency compared to the power of the rest of all other frequencies measured for the selected electrode, average power of the measured Alpha frequency over time, and coherence between the phases of the Alpha frequency of several electrodes.  
In a relevant area, Firlik teaches when the at least one patient brain state parameter comprises memory improvement (i.e., improvement in memory [0022]), the set of neurofeedback treatments comprise at least one of: absolute power value of the Alpha frequency measured at a selected electrode (i.e., increase the amount of one's alpha brainwaves [0017]).
.
	Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Vaidyanathan in view of  Garten et al (US 20150297109 A1) hereinafter Garten.
	As to claim 18, Vaidyanathan fails to disclose wherein each one neurofeedback treatment is randomly selected from the set of neurofeedback treatments without repeating selection of a previously selected neurofeedback treatment.  
In a relevant area, Garten, directed towards brain treatment methods using modifiable images and sounds, teaches that each one neurofeedback treatment (i.e., for treating depression using music therapy [0032] see also [0034] [0035]) is randomly from the set of neurofeedback treatments without repeating selection of a previously selected neurofeedback treatment (i.e., listens to his music on a random shuffle setting [0689 – wherein each piece of music is a neurofeedback treatment and wherein the shuffle setting does not repeat a piece of music].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the neurofeedback treatment methods of Vaidyanathan to have each one neurofeedback treatment be randomly selected from the set of neurofeedback treatments without repeating selection of a previously selected neurofeedback treatment as taught by Garten to test different neurofeedback treatment methods for comparison to find the most effective neurofeedback treatment. 
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan in view of Gerber et al (US 8792991 B2) hereinafter Gerber.
	As to claim 41, Vaidyanathan fails to disclose wherein at each iteration, the one neurofeedback treatment is administered for less than about 10 minutes.
However, Gerber teaches that at each iteration, the one neurofeedback treatment is administered for about 10 minutes (i.e., therapy should be delivered for about ten minutes per hour to provide efficacious therapy [col 27 lines 27-30]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vaidyanathan to where at each iteration, the one neurofeedback treatment is administered for about 10 minutes in order to provide efficacious therapy as determined by the parameters calculated by therapy outcomes.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791